Exhibit 10.1

     
To:
  The Obligors (as defined in the Agreement)
 
   
From:
  BNP Paribas as Agent and Security Trustee
 
   
Date:
  July 2010

Dear Sirs
RE: A $225,000,000 SECURED REVOLVING LOAN AND LETTER OF CREDIT FACILITY
AGREEMENT dated 30 October 2006 and made between, among others, ENDEAVOUR
INTERNATIONAL CORPORATION (the “Company”); BNP PARIBAS (in various capacities
including as Agent and Security Trustee); and BANK OF SCOTLAND PLC (previously
THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND) (in various capacities), as
amended from time to time (the “Agreement”).

1.   INTRODUCTION       We refer to the Agreement. Terms defined in the
Agreement (whether expressly or by incorporation) have the same meaning in this
letter unless given a different meaning in this letter.   2.   CONSENTS       We
confirm that, as of the date of this letter, the Majority Lenders have consented
to:   2.1   the amendment of Clause 24.3 (Current Ratio) of the Agreement, in
the case only of the Measurement Period ending on 30 June 2010, to require the
Company to ensure that the Current Ratio on the last day of the Measurement
Period ending on 30 June 2010 is greater than 0.6:1;   2.2   the amendment of
Clause 24.4 (Gearing) of the Agreement, in the case only of the Measurement
Period ending on 30 June 2010, to require the Company to ensure that the ratio
of (1) Consolidated Total Net Borrowings to (2) Consolidated EBITDA on the last
day of the Measurement Period ending on 30 June 2010, is less than or equal to
4.5:1;   2.3   the inclusion of a new Event of Default in the Agreement by:

  2.3.1   the insertion as a new Clause 25.24 (Refinancing) in the Agreement as
follows:     “25.24    Refinancing

      The Company does not:

  25.24.1   prepay all outstanding Utilisations (together with all accrued
interest and all other amounts which are payable under the Finance Documents) in
accordance with the terms of this Agreement; and

1



--------------------------------------------------------------------------------



 



  25.24.2   cancel the Facility in its entirety in accordance with the terms of
this Agreement,

      in each case, on or before 30 September 2010.”     2.3.2   the insertion
of the following in Clause 25.1 (General) of the Agreement after “(inclusive)”:
        “and Clause 25.24 (Refinancing)”.

3.   MISCELLANEOUS   3.1   Save as expressly provided in this letter, no
provision of any Finance Document is waived, amended or otherwise modified and
the waivers and amendments contemplated in this letter shall be without
prejudice to the rights and remedies of the Finance Parties with respect to any
other matters.   3.2   This letter is a Finance Document.   3.3   This letter
may be executed in any number of counterparts and this has the same effect as if
the signatures on the counterparts were on a single copy of this letter.   3.4  
This letter, and any non-contractual obligations arising out of or connection
with this letter, shall be governed by and construed in accordance with, English
law.   3.5   Please confirm your acceptance of the terms of this letter by
counter-signing this letter or a copy of it.

     
Yours faithfully
   
 
   
 
Authorised signatory for
   
 
   
BNP PARIBAS (as Agent and Security Trustee)
   
 
   
We agree to the terms of this letter:
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR INTERNATIONAL CORPORTATION
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   

2



--------------------------------------------------------------------------------



 



     
ENDEAVOUR OPERATING CORPORATION
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR ENERGY NEW VENTURES INC.
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
END MANAGEMENT COMPANY
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR INTERNATIONAL HOLDING B.V.
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR ENERGY NETHERLANDS B.V.
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR ENERGY UK LIMITED
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR NORTH SEA LIMITED
   

3



--------------------------------------------------------------------------------



 



     
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR ENERGY NORTH SEA LLC
   
 
   
J. Michael Kirksey
   
 
Authorised signatory for
   
 
   
ENDEAVOUR ENERGY NORTH SEA LP
   

4